Citation Nr: 1737054	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee strain status post arthroscopy with scar.

2.  Entitlement to an initial compensable rating for right knee tendinitis with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2000, April 2003 to August 2003, August 2004 to January 2005, February 2005 to August 2005, August 2005 to September 2007, January 2009 to July 2009, and from April 2010 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2015, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In January 2016, the Board remanded these matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examination reports dated in May 2012, August 2012, and February 2016 evaluating the Veteran's service-connected left and right knee disabilities during the appeal period are deemed inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his service-connected right and left knee disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and his representative.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of the right knee and left knee disabilities must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2016 SSOC.  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

